DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 05/27/21, with respect to the art rejections by Martins et al (EP 0 753 697 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2010/151258.

Claim Objections
Claims 1-5 and 7-17 are objected to because of the following informalities:  
Throughout the claims, the use of the term “male connector with locking ring” creates some confusion as the male connector and locking ring seem to be one and the same.  Examiner suggests replacing the term “male connector with a locking ring” with --male connector comprising a locking ring--, and where appropriate, only using “the locking ring.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 3, it is unclear what is meant by the phrase “facing to said at least one slot.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/151258.
As to claim 1, JP 2010/151258 discloses a method for manufacturing a fluidic arrangement, the fluidic arrangement comprising at least one hose (P) and one male connector with a locking ring (5) configured to cooperate with a female connector (1), the method comprises the following steps of: (a) providing a male connector with a locking ring (5) configured to cooperate with a female connector (1), (b) providing a metallic hose (see abstract), (c) forming a stop rib (P-1, P-2) on the metallic hose (see Figs. 5-10), (d) mounting the male connector with the locking ring on the metallic hose (Fig. 5), the male connector with the locking ring being placed against the stop rib of the metallic hose (Fig. 9), and (e) enlarging the metallic hose so as to form a cylindrical sealing surface (P-7) between the metallic hose and the male connector with the locking ring (Figs. 5-10), enlargement of the metallic hose being executed after mounting the male connector with the locking ring on the metallic hose (Fig. 9).

2, JP 2010/151258 discloses a manufacturing method according to claim 1, wherein mounting the male connector on the metallic hose comprises fitting the male connector around the metallic hose.  Refer to Figs. 5-10.

As to claim 5, JP 2010/151258 discloses a manufacturing method according to claim 1, wherein the enlargement of the metallic hose executed at step (e) is carried out at least over a free end portion of the metallic hose (Figs. 5-10), located upstream of an annular area for receiving the male connector (Fig. 3a), defining, together with an inner wall of the female connector (1, Figs. 16-36), an annular sealing surface of the fluidic arrangement, the sealing surface defining a location for a sealing element (3) intended to be interposed between the metallic hose and the female connector.

As to claim 7, JP 2010/151258 discloses a manufacturing method according to claim 1, except that step (a) comprises providing the male connector with at least one slot (5-2) inside the male connector, and step (e) comprises enlarging the metallic hose facing to said at least one slot (Fig. 9).


10, JP 2010/151258 discloses a fluidic arrangement made by the manufacturing method according to claim 1, the fluidic arrangement comprising at least one metallic (see abstract) hose (P) having a stop rib (P-1, P-2), at least one male connector with a locking ring (5) configured to cooperate with a female connector (1), the male connector with a locking ring being arranged on the metallic hose (Fig. 3a), wherein the fluidic arrangement comprises a sealing surface (P-7) made only by the enlargement of the metallic hose (Figs. 5-10) and positioned in front of the male connector with a locking ring on the external portion of the enlarged metallic hose end and the male connector with the locking ring is monobloc and made in one single piece (Fig. 3b).

As to claim 11, JP 2010/151258 discloses a fluidic arrangement according to claim 10, wherein the male connector with a locking ring comprises an outer surface on which is arranged at least one orientation lug (5-3, 5-4).

As to claim 12, JP 2010/151258 discloses a fluidic arrangement according to claim 10, wherein the male connector with a locking ring has a generally annular shape continuous over its entire circumference configured to be fitted around the metallic hose (Fig. 3a).

13, JP 2010/151258 discloses a fluidic arrangement according to claim 10, comprising a mutual locking member including a locking recess (5-1) arranged at least partially on an outer surface of the male connector with a locking ring, at least one locking recess being configured to cooperate with a complementary locking element (2) arranged on the female connector (1) configured to cooperate with the male connector with a locking ring.

As to claim 14, discloses a fluidic arrangement according to claim 13, wherein the male connector with a locking ring comprises a body with a generally annular shape having a posterior portion with a generally cylindrical shape (5-5), a beveled anterior portion (5-2) and an intermediate portion (5-4) delimiting a continuous or discontinuous groove forming the locking recess.

As to claim 15, JP 2010/151258 discloses a fluidic arrangement according to claim 14, wherein the beveled anterior portion (5b-4) forms a locking rib configured to cooperate with a complementary tightening element (1a-4) of the female connector.  Refer to Fig. 18.

As to claim 16, JP 2010/151258 discloses a fluidic arrangement according to claim 12, wherein the male connector with a locking ring 

As to claim 17, JP 2010/151258 discloses a fluidic arrangement according to claim 10, wherein the connector with a locking ring comprises at least one slot (5-2) and the metallic hose comprises on its wall a deformation (p-3) conforming to the shape of the slot to immobilize in relative rotation the male connector and the metallic hose (Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-151258 in view of Mori (US 4,922,738).
3, JP 2010/151258 discloses a manufacturing method according to claim 1, except that step (e) is carried out by cold working of the metallic hose by spinning the material of the metallic hose.
Mori et al teaches a method of making ribs in a metal (aluminum) tubular component by spinning (see column 3, lines 35-41).  Spinning allows the prescribed shaping of the outer and inner rim portions (14, 18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the rib in the metal hose in JP 2010/151258 by a spinning process as taught by Mori et al in order to effectively manufacture the prescribed shaping of the JP 2010/151258 rib.

As to claim 4, JP 2010/151258 in view of Mori et al discloses a manufacturing method according to claim 3, wherein the resulting deformation of the metallic hose presents a fold forming a locking rib configured to cooperate with a complementary tightening element of the female connector.




Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-151258 in view of Official Notice.
8, JP 2010/151258 discloses a manufacturing method according to claim 1, except that the male connector with a metal locking ring is made of a molded plastic material or of a pressure-molded metal.
Examiner takes official notice of the use of pressure-molding to form a metal article.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the JP 2010/151258 locking ring by pressure-molding in order to enable mass production of the locking ring in a cost-efficient manner.

As to claim 9, JP 2010/151258 discloses a manufacturing method according to claim 1, wherein the male connector with a metal locking ring comprises on its outer surface at least one orientation lug (5-3, 5-4), yet fails to teach that the ring (and lug) are made of a pressure-molded metal.
	Examiner takes official notice of the use of pressure-molding to form a metal article.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the JP 2010/151258 locking ring by pressure-molding in order to enable mass production of the locking ring in a cost-efficient manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679